Citation Nr: 0416820	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of an 
anterior cruciate ligament deficiency, status post total left 
knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased evaluation for a left 
knee disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003), VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  These 
laws and regulations also require that VA notify the claimant 
and his representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and his 
representative which portion of this necessary evidence is to 
be provided by the veteran and which part VA will attempt to 
obtain on his behalf.  The veteran must also be told to 
submit all pertinent evidence in his possession that has yet 
to be submitted.  38 U.S.C.A. § 5103(a); Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, a March 2002 VA letter refers to the veteran's 
disability, but then goes on to explain the veteran's rights 
in the VA claims process in a service connection claim.  Here 
service connection for a left knee disability has been in 
effect since June 1987.  Rather, the issue on appeal is 
entitlement to an increased rating.  As such, the file does 
not contain proper notice from VA to the veteran 
clearly specifying the type of evidence needed to 
substantiate his claim for an increased rating for left knee 
disability, or notice clearly delineating whose specific 
responsibility it is for obtaining any evidence necessary to 
substantiate the claim.  Quartuccio; Charles..

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), 38 C.F.R. § 
3.159 (2003); Quartuccio, and any other 
applicable legal precedent.  Compliance 
requires that the veteran be notified, by 
letter, of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate his claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the claim at 
issue, is unacceptable.  The RO must 
indicate what specific evidence is to be 
provided by the appellant, and what 
specific evidence VA will attempt to 
obtain on his behalf.  The RO should also 
ask the veteran to submit any relevant 
evidence in his possession that has not 
previously been submitted.

2.  The RO should then readjudicate the 
veteran's claim for a higher rating for 
his left knee disability in light of any 
additional evidence obtained.  If the 
claim remains denied, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
the appeal to the Board for further 
appellate consideration.  Any appeal 
returned to the Board should include the 
veteran's vocational rehabilitation 
folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


